—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered April 25, 1994, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The ap*521peal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Officer Ryan’s actions in pinning the defendant’s hand to his jacket while simultaneously conducting a limited pat-down of that same area were proper within the context of the developing circumstances within which he and his fellow officers found themselves (see, People v Benjamin, 51 NY2d 267). There was no need for Officer Ryan to wait and see the glint of steel before he was permitted to take those limited actions needed to insure his safety and that of his fellow officers (see, People v Allen, 73 NY2d 378). Moreover, unlike the search in People v Andrades (219 AD2d 656) the limited search conducted here was undertaken only in response to the defendant’s prior overt acts. O’Brien, J. P„ Joy, Altman and Florio, JJ., concur.